 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD& Co.) at Milwaukee, Wisconsin, in unit b, and that this labor organ-ization is not the exclusive representative of the employees in this unit.][The Board directed that the Regional Director for the ThirteenthRegion shall within ten (10) days from the date of this Direction,open and count the ballots of the persons whose names appear on theAppendix, and serve upon the parties a revised tally of ballots.]MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision, Certification of Results of Election, andDirection.APPENDIX(Office clerical employees-Unit a)Dorothy TankWilma McHughJoyce MichalekMary HaroJoseph FaragoAnna StrunkGerald HelwigLorene KeenanDelores EichmanJoan BusbyPearl KrantzTom PowersWilliam WustrackRuth HankinMargaret AlbertF. H. Vahlsing,Inc.andLocal424, Packingof Grain, Fertilizersand Processors of Allied Food Industries, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO,Petitioner.Case No. 2-RC-7294.Feb-ruary 19, 1957THIRD SUPPLEMENTAL DECISION, DIRECTION,AND ORDEROn September 12, 1956, pursuant to a Second Supplemental De-cision,Order, and Direction of Third Election issued by the Boardon June 8, 1956,1 an election by secret ballot was conducted in theabove-entitled proceeding under the direction and supervision of theRegional Director for the Second Region in a unit described as "allemployees of the Employer at its Bridgehampton operations in LongIsland, New York, excluding clerical employees, guards, and super-visors asdefined in the Act." 2At the conclusion of the election, theparties were furnished a tally of ballots which showed that of ap-proximately 30 eligible employees, 27 cast ballots, and that -all 2'(-,Not reportedin printed volumes of Board Decisions and Orders.2Although at thetime of the original hearing in this case,the Employer's Bridgehamptonoperations covered 3 separate locationsin the State of New York-Bridgehampton,Matti-tuck, and Orient Point-it appears that at the time of the third election,operations wereconfined to the first two locations only.117 NLRB No. 57. F. II. VAHLSING, INC.403were challenged.No objections to conduct affecting the results' ofthe election were filed by any of the parties within the time prescribed.As the challenged ballots were sufficient'in number to affect the resultsof the election, the Regional Director, pursuant to Section 102.61 ofthe Board's Rules and Regulations, caused an investigation of thechallenges to be made, and on December 5, 1956, issued and duly servedupon the parties his "Report on Challenged Ballots."The Employerthereafter filed timely "Exceptions to Report on Challenged Ballots,"in which it contends in effect that there were no employees in the unitat the time of the election and urges that all challenges be sustained.The Regional Director's report discloses that of the 27 employeeswho voted at the election, 14 were employed at Bridgehampton and theremaining 13 at Mattituck, New York. Separate lists of employeesin each group appear respectively under schedules A and B, at-tached to the Regional Director's report.As reported by the RegionalDirector, the undisputed facts establish that the 14 employees listedunder schedule A, mentioned above, are members of a migrant crewwhich works as a unit on a contract basis for various employers alongthe eastern part of the United States during the harvest seasons, andthat they are recruited,,supervised, and paid by one Clifford and oneMattie Grice, who the Regional Director found were independentcontractors.On the basis of this finding, the Regional Director rec-ommended that the employees listed under schedule A be regardedas the employees of Clifford and Mattie Grice rather than of theinstant Employer, and that in each case the challenges to their ballotsbe sustained.The Employer has ,not excepted to the above findingsand recommendations of the Regional Director, and they are herebyadopted.Accordingly, we hereby sustain the challenges to the ballotsof the following employees whose names appear on schedule A, at-tached to th6 Regional Director's report: Yaricy Barrington, GradyBennett, Benny Brooks, Charles Davis, Albert Fogle, Clifford Grice,Mattie Grice, Curtils Hills, Archie James, Otto Perl Mackey, WalterLee Mackey, Edward Perry, James Roberts, and Charley May Wright.With respect to the 13 employees listed under schedule B, theEmployer contends that they are the employees of one Noah Seymourwho it asserts is also an independent contractor.At the time of theformal hearing in this proceeding, the Employer contended that asidefrom its shed foreman, there were 4 or 5 regular employees on itspermanent payroll and that these included Noah Seymour. The Em=-ployer now takes the position that,Seymour is- an independent con-tractor who acquired that` status in July 1955, when he was designatedas a crew leader by the Employer,' that he is paid by the hundred-8 The change in Seymour's status occurred some 2 months after issuance of the hoard'soriginal Decision and Direction of Election on May 16, 1955, and about a month beforethe election itself 404DECISIONSOF NATIONALLABOR RELATIONS BOARDweight of potatoes graded and packed at the Employer's sheds andthat he is solely responsible for the recruitment, assignment, and pay-ment of employees working under his direction 4 The Regional Di-rector reports that "Seymour has been with Vahising for aboutfifteen years on a year-round basis.He permanently resides in thevicinity of the Vahising sheds.He has always had the duty of recruit-ing, assigning and, supervising local residents who were employed, atthe Vahising sheds.He owns no trucks, buses or other equipment.Seymour describes his present duties as being similar to those per-formed prior to July 1955, except that at present he -gets a lump sumcheck in payment for the work per formed by his' crew and, divides itamong the crew members, while previously he and the crew memberswere paid on an hourly basis by Vahlsing." During the investigation,neither Seymour nor his wife was able to produce any payroll records,and both were equally vague as to the method of payment of Seymour'screw members. Seymour and the Employer's manager both deniedthat the former keeps any payroll records or that he makes the variousdeductions or payments on account of State and Federal taxes requiredof employers in general.The Regional Director further reportedthat some employees in Seymour's crew asserted that they are paid bythe Employer's manager and that the latter maintains their payrollrecords.The Employer's manager denies making or being in any wayresponsible for such payments.In view of the contradictions in the testimony regarding the exactnature of the relationship existing between the Employer and Sey-mour, the Regional Director recommended that a hearing be held toconsider additional evidence on the issue thus raised and to resolvethe question as to the real identity of the employees' employer. Inthese circumstances, we adopt the Regional Director's recommenda-tion that a hearing be held, but do so with the following modifications :The question of whether the employees involved are on, the presentEmployer's or on Seymour's payroll will appear to have. become' aca-demic if, upon opening and counting the challenged 'ballots of theseemployees, it is found that the Petitioner has lost the election.There-fore, in the interest of avoiding unnecessary delay, we shall overrulethe challenges to the ballots of the 13 employees listed under scheduleB, direct that they be opened and counted and that the Regional Di-rector thereafter issue a revised tally of ballots, and certify the resultsof the election if the Petitioner has failed to receive a majority of thevotes cast.We shall further direct that if, on the other hand, it ap-pears that the Petitioner has received a majority of the votes cast,a hearing be held in accordance with the Regional Director's recom-4A substantially similar contention was made by'the Employer and rejected by,the Re-gional Director following the fist' electionThe Board, in 114 NLRB 1451, declined topass upon this contention and set that election aside on independent grounds INTERNATIONAL WOODWORKERS OF AMERICA405mendations, and that certification be withheld until such time as theBoard has passed upon the findings and conclusions of the hearingofficer designated for the purpose of conducting the hearing.Weshall further direct that in conjunction with such a hearing, the Re-gional Director serve notice thereof upon Seymour, as a possible em-ployer of the employees involved, as well as upon the parties to thisproceeding, thereby making it possible for the Petitioner, if victoriousat the election, thereafter to be certified as the bargaining representa-tive of the employees sought, whether they ultimately be found to bein the employ of the instant Employer or of Noah Seymour, as the casemay be.[The Board directed that the Regional Director for the Second Re-gion shall, within ten (10) days from the date of this Direction, openand count the ballots of Walter Dozier, William Gaylord, GeorgeGholson, Thomas Jackson, Lilly Jefferson, Sylvester Jefferson, RosaLamb, William Mullen, David Reed, Cora Seymour, Roosevelt Ward,Oneil Wright and Jasper Etheridge, and serve upon the parties a re-vised tally of ballots, and issue a certification of results.][The Board ordered that if the Petitioner has received a majorityof the votes cast, a hearing be held to determine the issues raised.][The Board further ordered that if a hearing is held, the hearingofficer shall serve upon the parties (including Noah Seymour) a reportcontaining resolutions of the credibility of witnesses, findings of fact,and recommendations to the Board as to the disposition of the issuesraised at the hearing.Within ten (10) days of receipt of such report,any party may file with the Board in Washington, D. C., an originaland six copies of exceptions, serve a copy upon each of the otherparties, and file a copy with the Regional Director. If no exceptionsare filed, the Board will adopt the hearing officer's recommendations.][The Board further ordered the above-entitled matter referred tothe Regional Director for the Second Region for disposition.]MEMBER MIIRDOCK took no part in the consideration of the aboveThird Supplemental Decision, Direction, and-Order.International Woodworkers of America,AFL-CIO,Local Union13-433(Ralph L.Smith Lumber Company)andCharles R.Hatfield.Case No. 20-CB-408.February 00, 1957DECISION AND ORDEROn January30, 1956,the Boardissued an order in this case adopt-ing the findings,conclusions,and recommendations of the IntermediateReport of Trial Examiner Howard Myers,no statement of exceptions117 NLRB No. 53.